Title: To James Madison from Josef Yznardy, 30 June 1807
From: Yznardy, Josef
To: Madison, James



Sir:
Cadiz 30th: June 1807:

My last Respects was on the 10th. instant; Since has occured that the Captain General of the Navy Department has denied me the priviledge that since the year 1796, I was enjoying as Consul, appealing by simple Official Writs to the Tribunals of Prizes, in cases that the Captains had no funds to execute it, or against such of them as maliciously abandon’d defending themselves when not Owners of Vessell or Cargo, or when they make unjust arrangements with the Privateersmen, as when on Appeal or Protest of mine or Agent opperated in the Processes’ there was a recourse, for hereafter to demand the damages, losses &c. suffered; which very favorable priviledge has been annulled, as you will be informed by the enclosed Copies of the Correspondance carried on with the Captain General at Sn. Roque and with the Captain General of the Navy; proving by my last answer the firmness with which I make my demands, although a Native of this Country, as I am.
I request your Kind and particular attention to the enclosed Copies of the offices lately written to this Mr. Meade, upon his arbitrary & despotic Sollicitations, which are entirely bare of all Justice and reason, as well as contrary to the Laws of both Nations; which, notwithstanding the Knowledge I have, and the certainty of my proceedings being just and equitable, I consulted Mr. Erving on the business, who has replied agreeable to the enclosed Copy of his letter to me; and as Said Mr. Meade might yet get published some false anonymous publication as he is accostumed to do, that might degrade my oppinion, You Sir, will be so good and overlook the trouble I give informing you of the same; assuring you on my word of honor that my patience begins to fail me, to tolerate the Arbitrary proceedings of this Meade, who alone gives me more trouble than all those that arrives to this Port; which by no means would happen if this Office had literal instructions to mannage in the occurrences happen’d or that may happen, as since he holds the appointment of Navy Agent in disdain of my public Representation of thirteen Years of honorable proceedings, it seems he has Authority to si my opperations.
The case has happen’d, to be under the necessity of Officiating with the  manifesting to them that all Kind of Representations from this Office respecting Prizes, Quaranteens, &ca. are needless; to prove that the detentions losses &ca experienced and still experiencing are by no means for want of Activity or Zeal on my part or fear of any respect; as the Strength and force of expressions I use in my Office proves the same, I enclose Copies of what has been acted in the business.  I remain Sir, with due Respect and esteem, Your most obedt. hble Servant

Josef Yznardy


8th. July 1807: Please find the General List of arrivals at this Port, and San Lucas during the first Six months of this Year, also of those detained, liberated & Condemned at Algeziras, where in consequence of orders no further condemnations can take place, as all the Papers of such Processes are to be sent up to Madrid.

